Exhibit 10.2

 

TravelCenters of America LLC

 

Summary of Director Compensation

 

Annual Retainer for Independent Directors:

 

$40,000

 

 

 

Meeting Fees for Independent Directors:

 

$1,250 per day per board or committee meeting, with a maximum fee of $2,500 for
any one day with multiple board and committee meetings

 

 

 

Share Grants for all Directors:

 

9,000 annually to be granted on the day of the first board meeting following the
Annual Meeting of Shareholders (or, for Directors who are first elected or
appointed at other times, on the day of the first board meeting attended)

 

 

 

Chair of the Audit Committee:

 

$20,000 per year

 

 

 

Chair of the Nominating and Governance Committee:

 

$10,000 per year

 

 

 

Chair of the Compensation Committee:

 

$10,000 per year

 

The Company generally reimburses all Directors for travel expenses incurred in
connection with their duties as Directors and for out of pocket costs incurred
in connection with their attending certain continuing education programs.

 

--------------------------------------------------------------------------------